IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

M. T., FATHER OF INFANT               NOT FINAL UNTIL TIME EXPIRES TO
BOY BORN NOVEMBER 13,                 FILE MOTION FOR REHEARING AND
2012,                                 DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D14-4926

v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 9, 2014.

An appeal from an order of the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

M. T., FATHER OF INFANT BOY BORN NOVEMBER 13, 2012, pro se,
Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

relief in the circuit court. Daily v. Soloway, 125 So. 3d 363 (Fla. 1st DCA 2013).

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.